Cased :20me02004+-RRNu Dogwneehia Filed 051420 Pagel of 4 Pagald#: da

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

est ae ae xX
ORDER EXTENDING CERTAIN

IN RE MATTER OF CERTAIN STATUTORY DEADLINES FOR

ADMINISTRATIVE AND JUDICIAL ADMINISTRATIVE AND JUDICIAL

FORFEITURE PROCEEDINGS FORFEITURE PROCEEDINGS
20misc. |O74

we ems Hoa sen es Hite ween: ent eae wet Tones manne mans vie sie He seme 4

WHEREAS, pursuant to 18 U.S.C. § 983(a)(1)(C) and (a)(3)(A), the United States has

moved this Court for a sixty-day blanket extension of the statutory deadlines by which the
United States is required to (1) commence administrative forfeiture proceedings against seized
property; and (2) commence judicial forfeiture proceedings following the submission of timely
’ administrative claims;

WHEREAS, on March 13, 2020, the President of the United States declared a national
emergency, effective as of March 1, 2020, due to the Novel Coronavirus Disease (““COVID-19”)
pandemic. In addition, the Governor of New York has banned mass gatherings in the state,
encouraged persons in the state to remain at home, and.ordered the closure of non-essential
businesses;

WHEREAS, the Centers for Disease Control and Prevention and other public health
authorities have advised the taking of precautions to reduce the possibility of exposure to the
virus and slow the spread of the disease;

WHEREAS, this Court has issued various Administrative Orders in response to the
COVID-19 pandemic, including those setting forth guidelines for certain court proceedings in
order to protect public health, and in order to reduce the size of public gatherings and reduce

unnecessary travel;
Cased :20mn0Dd04-RRRu Doowneehia Filed Gh320 Page2at4 PagaDb#: Jo

WHEREAS, on April 21, 2020, this Court issued Administrative Order 2020-15, which
noted that that “[t]he COVID-19 pandemic has had and will continue to have an extraordinary
impact on this District,” where the number of COVID-19 cases and fatalities “account for over
60 percent of all cases and fatalities in both New York State and New York City; approximately
20 percent of all cases and fatalities in the United States; and approximately five percent of all
cases and fatalities in the world,” and which further noted “the unavailability of a grand jury
sitting in this District arising from the inability to muster a quorum prior to May 15, 2020, and
the suspension of the selection of new grand jurors;”

WHEREAS, based on the United States’ motion and the supporting certifications of
supervisory officials of the Bureau of Alcohol, Tobacco, Firearms & Explosives (“ATF”); U.S.
Border Patrol (““USBP”); Customs and Border Protection (“CBP”); the Drug Enforcement
Administration (“DEA”); the Federal Bureau of Investigation (“FBI”); Internal Revenue Service
— Criminal Investigation (“IRS-CI”); and the U.S. Secret Service (““USSS”), this Court finds that
continued operation of the administrative forfeiture programs of ATF, USBP, CBP, DEA, FBI,
IRS-CI, and USSS, as well as the United States Postal Inspection Service (herein, collectively
“the Agencies”), including their provision of notice of administrative forfeiture to potential |
claimants and the receipt and processing of claims for referral for the filing of civil forfeiture
actions or inclusion of property in criminal indictments, is likely to endanger the lives or physical
safety of numerous individuals, satisfying the requirements of 18 U.S.C. § 983(a)(1)(C) for an
extension of administrative forfeiture notice deadlines; and

WHEREAS, the Court further finds that the danger to life and physical safety also
constitutes good cause under 18 ULS.C. § 983(a)(3)(A) for an extension of the deadlines for the

filing of civil forfeiture actions or inclusion of property in criminal indictments;
Cased:20mn0i00+RRNv Documentta Filed C5120 Page 3 of 4 PagelD #: 46

NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS with respect to all
property for which a judicial forfeiture proceeding could be brought in the Eastern District of
New York:

l. For all property seized between March 1, 2020 and May 15, 2020 or as to which
the deadline established by 18 U.S.C. § 983(a)(1)(A)(i) for the seizing Agency to commence
administrative forfeiture proceedings against such property occurs between March 1, 2020 and
May 15, 2020, the deadline for the seizing Agency to commence administrative forfeiture
proceedings against such property shall be, and hereby is, extended for a period of sixty (60)
days, pursuant to 18 U.S.C. § 983(a)(1)(C).

2 For all property seized by state or local law enforcement agencies between
January 31, 2020 and May 15, 2020 or as to which the deadline established by 18 U.S.C.

§ 983(a)(1)(A)(y) for the adopting Agency to commence administrative forfeiture proceedings
against such property occurs between January 31, 2020 and May 15, 2020, the deadline for the
adopting Agency to commence administrative forfeiture proceedings against such property shall
be, and hereby is, extended for a period of sixty (60) days, pursuant to 18 U.S.C, § 983(a)(1)(C).

3. For any property as to which a supervisory official in the headquarters office of an
Agency executed a thirty-day extension of an administrative notice deadline pursuant to 18
ULS.C, § 983(a)(1)(B) on or before April 30, 2020, the deadline for the sending of the required
notice shall be, and hereby is, extended for sixty (60) days from the current deadline, pursuant to
1 83(a)(1

4, For any property as to which an Agency received, or will receive, a timely
administrative claim between January 31, 2020, and May 15, 2020, the deadline established by

18 U.S.C, § 983(a)(3)(A) for the filing of a civil forfeiture complaint or inclusion of such
Cased 20mn01027-RRNM Docenendiht-2 Filed OSH35/20 Page 4 of 4 PagelD #: 47

property in a criminal indictment shall be, and hereby is, extended for sixty (60) days, pursuant

to 18 U.S.C. § 983(a)G3)(A).

Dated: Brooklyn, New York
(SX, 2020

SO ORDERED:

“Kdoeliy~ AD Mawechiyf)

HONORABLE ROSLYNN R. MAUSKOPF
CHIEF DISTRICT COURT JUDGE
EASTERN DISTRICT OF NEW YORK

 
